                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


JOSEPH E. LUTGEN,                               Case No. CV-18-009-M-DLC

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

NANCY A. BERRYHILL,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED Lutgen’s Complaint is DISMISSED
 without prejudice pursuant to Federal Rule of Civil Procedure 4(m).

        Dated this 4th day of December, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
